[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                    AUG 31, 2011
                                                                     JOHN LEY
                                No. 11-10287                           CLERK
                            Non-Argument Calendar
                          ________________________

                            Agency No. A095-096-151


NICOLAS A. ESCOTO,

                                                                              Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                       llllllllllllllllllllllllllllllllllllllllRespondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          ________________________

                                (August 31, 2011)

Before BARKETT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Nicolas Escoto, a citizen of El Salvador proceeding pro se, petitions for

review of the Board of Immigration Appeals’ (“BIA”) decision affirming the
Immigration Judge’s (“IJ”) denial of asylum and withholding of removal, under

the Immigration and Nationality Act (“INA”), and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment

or Punishment (“CAT”), 8 U.S.C. §§ 1158, 1231; 8 C.F.R. § 208.16(c). The

essence of Escoto’s claims for asylum and CAT relief is that his membership in

the El Salvador national army during its civil war will mark him for persecution

and torture by gangs controlled by rebels he once fought, with the tacit approval of

a new national government largely comprising those former rebels.

      On appeal, the government argues that we lack jurisdiction to review

Escoto’s claims of persecution because he failed to exhaust his administrative

remedies. Escoto, on the other hand, contends that the BIA’s and IJ’s decisions

with regard to asylum and withholding of removal were unsupported by

substantial evidence. He also claims that the BIA and IJ erred by determining that

his testimony, which was deemed credible, was insufficient without corroborating

evidence to meet his burden. Finally, he contends that the BIA and IJ failed to

properly review his claim for CAT relief and that their decisions were unsupported

by substantial evidence in this regard. We address each of these arguments in

turn, finding that we have jurisdiction but that Escoto’s claims fail on the merits.




                                          2
       We lack jurisdiction to review a final order of removal unless “the alien has

exhausted all administrative remedies available to the alien as of right.” INA

§ 242(d)(1), 8 U.S.C. § 1252(d)(1).1 In order to properly raise a claim before the

BIA, the petitioner must mention the issue and discuss its merits, or at least contest

the basis for the IJ’s decision. See Alim v. Gonzales, 446 F.3d 1239, 1253 (11th

Cir. 2006). Escoto challenged the IJ’s resolution of his persecution-based claims

in his Notice of Appeal to the BIA, and contested in his administrative brief the

IJ’s requirement of corroborating evidence, the thoroughness of the IJ’s review of

his claim for CAT relief, and the IJ’s ultimate denial of CAT relief. Therefore, we

have jurisdiction to review all of the claims Escoto raises in the instant petition.

Cf. Montano Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1228 n.3 (11th Cir. 2008)

(finding “hyper-technical[]” exhaustion arguments unavailing).

       However, Escoto’s three main arguments on the merits are unavailing.

       First, substantial evidence supports the BIA’s and IJ’s decisions to deny

asylum and withholding of removal because his testimony fell short of

establishing past persecution or a well-founded fear of persecution on account of a




       1
          We review our subject-matter jurisdiction de novo. Amaya-Artunduaga v. U.S. Att’y
Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We lack jurisdiction to review claims that the
petitioner failed to raise before the BIA, regardless of whether the BIA addressed them sua
sponte. Id. at 1250-51.

                                              3
protected ground. See INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).2 We

have defined persecution as an “extreme concept, requiring more than a few

isolated incidents of verbal harassment or intimidation.” Sepulveda v. U.S. Att’y

Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (citation and quotation marks

omitted). Here, Escoto admitted during his testimony that the rebels—the

Farabundo Marti National Liberation Front (“FMLN”)—never personally

threatened him, that they never harmed him or any of his family members, and that

he never even had personal contact with FMLN guerillas. Therefore, Escoto failed

to demonstrate harm that was sufficiently extreme to constitute past persecution.

Nor has he established a well-founded fear of future persecution given the lack of

any evidence that his subjective fear is “objectively reasonable.” See Kazemzadeh

v. U.S. Att’y Gen., 577 F.3d 1341, 1352 (11th Cir. 2009). To the contrary, the

2008 Country Report stated that there were no reports that the government or its

agents had committed any politically motivated killings, and there were no reports




       2
         We review the BIA’s conclusions under the substantial-evidence test, except to the
extent that the BIA’s decision is based upon a legal determination, in which case review is de
novo. D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817-18 (11th Cir. 2004). The substantial-
evidence test is highly deferential, and the BIA’s conclusions will be affirmed if supported by
reasonable, substantial, and probative evidence based upon the record as a whole. Forgue v. U.S.
Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (citation omitted). Under the substantial-
evidence test, to reverse the BIA’s decision we must find that the record compels a contrary
conclusion, not merely that it supports one. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.
2004).

                                               4
of politically motivated disappearances. Thus, substantial evidence supports the

denial of asylum and withholding of removal.

      Second, Escoto mischaracterizes the record in arguing that the BIA and IJ

erred as a matter of law in findings that Escoto’s credible testimony required

corroboration to demonstrate a well-founded fear of persecution. It is true that

“[i]f an alien’s testimony is credible, it may be sufficient, without corroboration.”

Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1276-77 (11th Cir. 2009) (citing 8 C.F.R.

§ 208.13(a)) (emphasis added). However, neither the BIA nor IJ held to the

contrary in finding that, on this record, Escoto’s uncorroborated testimony was

insufficient to demonstrate an objectively reasonable fear of persecution—not that

testimony alone could never be sufficient.

      Third and finally, we find no reversible error in the denial of CAT relief.

An alien unable to establish for asylum purposes a well-founded fear of future

persecution also fails to demonstrate that torture is more likely than not if the

relevant asylum and CAT claims are predicated on the same facts, as they are here.

See Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 891 (11th Cir. 2007).

The IJ considered, at length, the evidence that had been presented, discussed each

piece of documentary evidence, the relevant testimony and legal standards, and

concluded that Escoto had not met his burden to demonstrate entitlement to CAT


                                           5
relief. This was sufficient to show that the IJ had properly considered the

evidence, see Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006), and

the BIA incorporated the IJ’s findings. Escoto’s argument—that the IJ and BIA

erred in failing to discuss again for his CAT claim all of the same evidence

discussed for the asylum and withholding of removal claims—is meritless.

Therefore, the record demonstrates that the IJ, and by extension the BIA, made

adequate findings based on substantial evidence.

      Accordingly, we DENY Escoto’s petition in all respects.

      PETITION DENIED.




                                         6